Citation Nr: 1538210	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for sleep walking disorder with adjustment disorder.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for sleep walking disorder with adjustment disorder and assigned an initial 30 percent evaluation effective November 9, 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to obtain private treatment records and adjudicate the claim for TDIU.  The September 2013 VA contract examination references two private providers - Dr. Lubica Fedor in Rocky Mount, North Carolina, and Dr. Edwin Hoeper at the Goldsboro Psychiatric Clinic - whose complete treatment records are not currently included in the claims file.  These records must be obtained and associated with the claims file.

In addition, the Board finds that a claim for TDIU has been raised by the record.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (2009).  

In this case, the Veteran is service-connected  for a sleep walking disorder with adjustment disorder, and his private physician explicitly addressed the issue of unemployability in a July 2012 letter.  A claim for TDIU has therefore been raised by the record.  Although the claim for TDIU is part of the Veteran's claim for an increased rating, the RO has not adjudicated the issue of entitlement to TDIU and the Veteran would be prejudiced if the Board decided this claim without prior RO adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Upon remand, but before deciding the TDIU issue, the RO should send the Veteran a letter regarding the claim for entitlement to a TDIU that complies with 38 U.S.C. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with medical release forms and request that he execute them to authorize VA to obtain medical treatment records from Dr. Lubica Fedor in Rocky Mount, North Carolina, and Dr. Edwin Hoeper at the Goldsboro Psychiatric Clinic.  If properly completed releases are received, request treatment records from the physicians identified by the Veteran.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.

2.  If the documents added to the claims file indicate a worsening of the Veteran's service-connected sleep walking disorder with adjustment disorder since the last VA contract examination in September 2013, schedule the Veteran for a VA examination to determine the current severity psychiatric disability.  The claims file must be made available to and reviewed by the examiner. 

The examiner should identify all current manifestations of the service-connected sleep walking disorder with adjustment disorder.  The examiner should also give an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned. 

The complete bases for all medical opinions must be provided.

3.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at any time during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

5.  Then readjudicate the claim for entitlement to a higher initial rating for sleepwalking disorder with adjustment disorder.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) on all claims on appeal, including entitlement to TDIU, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




